Citation Nr: 1729521	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  06-12 983	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for osteoporosis, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION


The Veteran served on active duty with the United States Air Force from September 1973 to May 1975.

This matter comes before the Board of Veteran's Appeals (Board) from an October 2005 rating decision by the Department  of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1973 to May 1975.

2.  On June 21, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from Sharon E. Hayden, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
B. MULLINS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


